          Case 1:19-mj-03481-UA Document 1 Filed 04/09/19 Page 1 of 4

                                                            ORIGINAL
Approved,    ~~
             ~BHATIA
                    ~
            Assistant United States Attorney

Before:     THE HONORABLE STEWART D. AARON
            United States Magistrate
            Southern District of New

                                                                 . 3481
UNITED STATES OF AMERICA                        COMPLAINT

     - v.   -                                  Violation of 8 U.S.C.
                      v~.\.vro....             §§ 1326(a) & (b)(2)
JOSE ALBERTO NUNEZ:'"
     a/k/a "Luis Rodriguez,"
     a/k/a "Eric Casaba-Martinez,"             COUNTY OF OFFENSE:
     a/k/a "Eric Casado-Martinez,"             BRONX

                        Defendant.

                                          x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          BRIAN FIGUEIREDO, being duly sworn, deposes and says
that he is a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs
Enforcement, and charges as follows:

                                 COUNT ONE
                             (Illegal Reentry)

           1.   From at least in or about March 21, 2019, in the
Southern District of New York and elsewhere, JOSE ALBERTO NUNEZ,
a/k/a "Luis Rodriguez," a/k/a "Eric Casaba-Martinez", a/k/a
"Eric Casado-Martinez", the defendant, being an alien,
unlawfully did enter, and was found in, the Unite~ States, after
having been removed from the United States subsequent to a
conviction for the commission of an aggravated felony, without
having obtained the express consent of the Attorney General of
the. United States or his successor, the Secretary for the
Department of Homeland Security, to reapply for admission.

   (Title 8, United States Code, Sections 1326(a) and (b) (2) .)
        Case 1:19-mj-03481-UA Document 1 Filed 04/09/19 Page 2 of 4




          The bases for my knowledge and the foregoing charge
are, in part, as follows:

           2.   I am an officer with the United States Department
of Homeland Security, Immigration and Customs Enforcement
 ("ICE"), and I have been personally involved in the
investigation of this matter. This affidavit is based in part
upon my conversations with law enforcement agents and others,
and my examination of reports and records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   Based upon my review of public court records and
records maintained by ICE regarding JOSE ALBERTO NUNEZ, a/k/a
"Luis Rodriguez," a/k/a "Eric Casaba-Martinez", a/k/a "Eric
Casado-Martinez", the defendant, including NUNEZ's criminal
history, I have learned, among other things, the following:

               a.   NUNEZ is a native and citizen of the
Dominican Republic. He is not, and has never been, a citizen of
the United States.

               b.   On or about August 23, 2001, NUNEZ was found
in and arrested in the United States. On or about December 18,
2001, NUNEZ pleaded guilty in New York County Criminal Court to
conspiracy to distribute cocaine, in violation of New York Penal
Law § 105.15. On or about January 18, 2002, NUNEZ was sentenced
to one-to-three years' imprisonment.

               c.   As a result of his December 18, 2001,
conviction, deportation proceedings were initiated against
NUNEZ. On or abou~ August 19, 2003, a warrant of removal was
issued. On or about September 19, 2003, NUNEZ was removed from
the United States.

               d.   On or about August 7, 2006, NUNEZ was again
found in and arrested in the United States. On or about October
12, 2006, NUNEZ was charged in the United States District Court
for the Southern District of New York with one count of
conspiracy to distribute and possess with intent to distribute a
controlled substance, to witf Qil~ hundred grams and more of


                                    2
        Case 1:19-mj-03481-UA Document 1 Filed 04/09/19 Page 3 of 4



heroin, in violation of 21 U.S.C. §§ 812, 84l(a) (1), and
84l(b) (1) (B), and one count of illegal reentry, in violation of
8 U.S.C. § 1326(a) and (b) (2). On or about September 14, 2007,
NUNEZ pleaded guilty to both charged counts. On or about
February 6, 2008, NUNEZ was sentenced by the Hon. Richard J.
Sullivan to 65 months' imprisonment, four years' supervised
release, and a $100 special assessment.

               e.    On February 1, 2011, a warrant of removal
was issued ordering NUNEZ to be removed. On May S, 2011, NUNEZ
was again removed from the United States.

          4.   On March 21, 2019, JOSE ALBERTO NUNEZ, a/k/a
"Luis Rodriguez," a/k/a "Eric Casaba-Martinez", a/k/a "Eric
Casado-Martinez", the defendant, was found at and arrested at
600 West 192nd Street in the Manhattan borough of New York, New
York, during an .ICE investigation into other individuals.

          S.   I have reviewed a report prepared by a trained
fingerprint examiner working for ICE who reviewed the
fingerprint impression taken of JOSE ALBERTO NUNEZ on or about
March 21, 2019, by ICE in New York, New York, in connection with
his arrest on or about that date, and compared those fingerprint
impressions with the fingerprint impressions taken of JOSE
ALBERTO NUNEZ on or about May S, 2011, in connection with his
2011 removal and with the fingerprint impressions taken of "Eric
Casado Martinez" on or about August 7, 2006, in connection with
his 2006 arrest. The fingerprint impressions came back to one
and the same individual, JOSE ALBERTO NUNEZ, a/k/a "Luis
Rodriguez," a/k/a "Eric Casaba-Martinez", a/k/a "Eric Casado-
Martinez", the defendant.

           6.  Based on my review of records maintained by ICE
and my involvement in this investigation, I have learned that
                                                  '
ICE has performed searches of all ICE indices and confirmed
that, following his removal to the Dominican Republic, JOSE
ALBERTO NUNEZ, a/k/a "Luis Rodriguez," a/k/a "Eric Casabo-
Martinez", a/k/a "Eric Casado-Martinez", the defendant, never
obtained the express consent of the Attorney General of the
United States or the Secretary for the Department of Homeland
Security to reapply for admission to the United States.

          7.   Based upon my training and experience with ICE, I
understand that the 2001 conviction and the 2007 conviction for
conspiracy to distribute and possess with intent to distribute a
controlled substance each constitutes an "aggravated felony"



                                    3
        Case 1:19-mj-03481-UA Document 1 Filed 04/09/19 Page 4 of 4



within the meaning of Section 1326(b) (2) of Title 8 of the
United States Code.

          WHEREFORE, deponent respectfully requests that JOSE
ALBERTO NUNEZ, a/k/a "Luis Rodriguez," a/k/a "Eric Casabo-
Martinez", a/k/a "Eric Casado-Martinez", the defendant, be
imprisoned or bailed, as the case may be




                                               0
                                    at ion
                                   Department of Homeland Security


Sworn to before me this
_i__th day of April 2019



~~EWART                 D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    4
